An unpub|ishe

SuPREME Coun'r

OF

NEvADA

CLERK’S ORDER

(O)-l947

\“@

d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREl\/[E COURT OF THE STATE OF NEVADA

 

WILLIAM JAMES BERRY, SR., No. 63604
Appellant,
WILLIAM JAl\/[ES BERRY, JR.; § §  
DARIAN BERRY; AND MARIO BERRY, 2013
Respondents. AUG 20 .

TRA 1 K.L\NDEMAN

cuauHLnmmHSSnW9APPEAL

This is a proper person appeal docketed in this court on July
16, 2013, without payment of the requisite.-filing fee. On that same day,
this court issued a notice directing appellant to pay the filing fee within
ten days. The notice further advised that failure to pay the filing fee
within ten days would result in the dismissal of this appeal. To date,
appellant has not paid the filing fee or otherwise communicated with this
court. Accordingly, cause appearing, this appeal is hereby dismissed

1tmS@oRDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY: gx&\l| f MWLS,_ l

cc: Hon. Jerry A. Wiese, District Judge

William J ames Berry, Sr.

Darian Berry

l\/[ario Berry

William J ames Berry, Jr.

Eighth District Court Clerk

IZ)-ZLLJ'IO